QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(o)

SEPARATION AND CONSULTING AGREEMENT

    This Separation and Consulting Agreement (the "Agreement") is made and
entered into on July 31, 2000 by and between Daniel H. Schyma ("Schyma"), a
Minnesota resident, and Minntech Corporation ("Company"), a Minnesota
corporation.

BACKGROUND

    A.  Schyma has been employed by the Company for thirteen years, and has
served most recently as Vice President Sales and Marketing.

    B. By agreement of the parties, Schyma's separation from the Company will be
effective July 14, 2000 (the "Effective Date").

    C. The parties are concluding their employment relationship amicably, but
mutually recognize that any employment relationship may give rise to potential
claims or liabilities.

    D. The parties expressly deny that they may be liable to each other on any
basis or that they have engaged in any improper or unlawful conduct or
wrongdoing against each other, and Schyma and the Company desire to resolve all
issues potentially in dispute between them.

    E. Schyma and the Company have agreed to a full settlement of all issues
potentially in dispute between them.

    F. One of the purposes of this Agreement is to provide for the exchange of
consideration between the parties, to provide for the exchange of releases of
claims and potential claims between the parties, and to consolidate within one
document the parties' continuing obligations to each other.

    NOW, THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and the Releases referred to below, the parties
agree as follows:

    1.  Release of Claims by Schyma.  Concurrently with the execution of this
Agreement, Schyma will execute a release, in the form attached to this Agreement
as Exhibit A ("Schyma Release"), in favor of the Company, its insurers,
affiliates, divisions, directors, officers, employees, agents, successors, and
assigns. This Agreement shall not be interpreted or construed to limit the
Schyma Release in any manner. The existence of any dispute respecting the
interpretation of this Agreement or the alleged breach of this Agreement will
not nullify or otherwise affect the validity or enforceability of the Schyma
Release.

    2.  Release of Claims by the Company.  Concurrently with the execution of
this Agreement, the Company will also execute a release, in the form attached to
this Agreement as Exhibit B ("Minntech Release"), in favor of Schyma and his
heirs, successors, representatives, and assigns. This Agreement shall not be
interpreted or construed to limit the Minntech Release in any manner. The
existence of any dispute respecting the interpretation of this Agreement or the
alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the Minntech Release.

    4.  Payments.  In consideration of Schyma's past services to the Company as
an employee and officer of the Company and his agreement not to enter into
competition with the Company as provided in this Agreement, the Company will
make the payments set forth in subparagraph 3.a. below to Schyma or for his
benefit, but only if (i) Schyma has not rescinded this Agreement or the Schyma
Release within the applicable rescission period; and (ii) the Company has
received written confirmation from Schyma, in the form attached to this
Agreement as Exhibit C, dated not earlier than the day after the expiration of
the applicable rescission period, that Schyma has not rescinded and will not
rescind this Agreement or the Schyma Release. Payment of any amount set forth
below will not modify or terminate the parties' obligations to each other as
established by this Agreement. The payments set forth below will be sent by
first-class mail to Schyma's last known residence address, unless he advises the
Company in writing that he wants the payments sent to a different address.

--------------------------------------------------------------------------------

    a.  Separation Fee.  The Company shall pay Schyma (or his designated
beneficiary or estate, as the case may be) a total amount equal to $178,887, in
26 approximately equal bi-monthly installments less applicable payroll and legal
withholding taxes during the period from July 14, 2000 through July 13, 2001;
provided, however, that no installment will be paid to Schyma before the second
business day following the expiration of the applicable rescission period (the
"Payment Date"). Any installments otherwise due prior to the Payment Date will
not be forfeited but will be paid to Schyma on the Payment Date. The Company
shall also pay to Schyma on July 14, 2000 a lump sum payment $7,568.00 less
applicable payroll and legal withholding taxes for earned vacation of 11 days.

    b.  Beneficiary Designation.  Any designation of a beneficiary for purposes
of subparagraphs 3.a. above must be made by Schyma in writing and must be
furnished to the Company's CEO. If no effective beneficiary designation is on
file with the Company at the time of Schyma's death, then any remaining
severance will be paid to his estate.

    4.  Stock Options.  (a) Schyma is a participant in the Company's 1989 and
1998 Stock Option Plans (the "Stock Plans"). Under the terms of the Stock Plans
and Schyma's agreements relating to options to purchase shares of the Company's
common stock (the "Option Agreements"), as of July 14, 2000 Schyma is fully
vested in options to purchase a total of 142,775 shares of the common stock of
the Company, which are listed in Schedule 1 attached to this Agreement (the
"Stock Options"). Schyma understands that if he does not exercise his incentive
stock options to purchase 45,306 shares of common stock of the Company (the
"45,306 Shares") on or before October 14, 2000, then the 45,306 Shares will
become nonqualified stock options. The Stock Options shall be exercisable in
whole or in part during the term of this Agreement until the end of the business
day on July 13, 2001, thus extending the period to exercise such options under
the Option Agreements in respect thereof by an additional nine-month period.

    (b) If Schyma rescinds this Agreement and the Schyma Release prior to the
termination of the applicable rescission period, then he must exercise the Stock
Options on or before October 14, 2000 or the Stock Options shall lapse.

    5.  Insurance Continuation.  

    a.  Health Insurance.  The Company shall make group health insurance and
supplemental life insurance available to Schyma on the same basis and on the
same terms that such insurance is made available to senior executives of the
Company. The Company will pay the same portion of the premium as the Company
pays for its senior executives for such coverage, and any portion of the premium
for such coverage payable by Schyma will be paid by him at least monthly on or
before the last day of each month during which he is subject to such coverage.
The Company will have no obligation to pay any portion of any premiums for
either group health insurance coverage or for an individual health insurance
policy provided by the Company after July 14, 2001. Schyma acknowledges that his
separation from the Company as of July 14, 2000 is a qualifying event under
COBRA and that his right to elect under COBRA health insurance coverage provided
by the Company will terminate no later than January 14, 2002 as provided by
current law. After July 14, 2001, Schyma will have the right to elect under
COBRA group health insurance coverage provided by the Company under such terms
existing at the time of such election as are made available to
similarly-situated former employees of the Company, provided that Schyma pays
102 percent of the cost of the health insurance option selected by Schyma and
provided by the Company as provided by law until January 14, 2002, or until he
obtains other qualifying group coverage or his COBRA rights terminate for some
other reason, if earlier.

    b.  Life Insurance.  Schyma will have the right to continue his group life
insurance and supplemental life insurance coverage after July 14, 2000 under
Minnesota law under such terms as are made available to similarly-situated
former employees of the Company, provided that Schyma

2

--------------------------------------------------------------------------------

pays 102 percent of the cost of that insurance as provided by law, for
18 months, or until he obtains other qualifying group coverage or his statutory
rights terminate for some other reason, if earlier.

    6.  Retirement Plans.  Schyma is a participant in the Minntech Profit
Sharing and Retirement Plan and in the Supplemental Executive Retirement Plan
(the "Retirement Plans"). Schyma will be entitled to begin drawing his
retirement benefits at the times and under the terms and conditions set forth in
the Retirement Plans.

    7.  No-Competition, Non-Solicitation, and Non-Disclosure Agreements.  

    a.  Agreement Not to Compete.  

     (i) Schyma will not, on or before July 14, 2003, without the prior written
consent of the Company, either directly or indirectly through third parties, on
his own account or in the service of others, engage in the design, development,
assembly, manufacture, marketing, or sale of a Competitive Product in any area
or territory in which the Company engages or will have engaged in business
during the term of Schyma's employment with the Company.

    (ii) For purposes of this Agreement "Competitive Product" means any product,
process, or service (including any component thereof or research to develop
information useful in connection with a product or service) that is being
designed, developed, assembled, manufactured, marketed, or sold by anyone other
than the Company and which is of the same general type, performs similar
functions, competes with, or is used for the same purposes as an existing or
reasonably foreseeable Minntech Product.

    (iii) For purposes of this Agreement "Minntech Product" means any existing
product, process, or service or reasonably foreseeable product, process or
service (including any component thereof or research to develop information
useful in connection with a product or service) that, was being designed,
developed, assembled, manufactured, marketed, or sold by the Company during
Schyma's employment with the Company, or with respect to which the Company had
acquired Confidential Information which it intends to use in the design,
development, manufacture, assembly, or sale of a product or service.

    (iv) For purposes of this Agreement "Confidential Information" means
information not generally known, including trade secrets, about the Company's
methods, processes, and products, including, but not limited to, information
relating to such matters as research and development, manufacturing methods,
processes, techniques, chemical composition of materials, applications for
particular technologies, materials or designs, vendor names, customer lists,
management systems, and sales and marketing plans. All information disclosed to
Schyma or to which Schyma had access during the time of his employment with the
Company, which he has a reasonable basis to believe is Confidential Information
or which is treated by the Company as Confidential Information, will be presumed
to be Confidential Information. Confidential Information shall exclude
information that (i) is in the public domain or otherwise becomes part of the
public domain through no fault of Schyma; (ii) Schyma can verify was in his
lawful possession prior to having received the Confidential Information from the
Company; (iii) is received by Schyma from a third party without a breach of
confidentiality owed by the third party to the Company; (iv) Schyma can verify
was independently developed by him without having knowledge of the Company's
Confidential Information; or (v) the disclosure of which may be necessary by
reason of legal or regulatory requirements (provided that Schyma first gives
reasonable notice to the Company to permit it to oppose such requirement).

    b.  Agreement Not to Solicit Employees.  Schyma will not, on or before
July 14, 2003, without the prior written consent of the Company, solicit any
person who is then employed by or otherwise

3

--------------------------------------------------------------------------------

engaged to perform services for the Company to terminate his or her relationship
with the Company or interfere with the Company's relationship with any such
person. Schyma will not, on or before July 14, 2003, without the prior written
consent of the Company, provide substantive or qualitative information regarding
any person who is then employed by or otherwise engaged to perform services for
the Company to any person or entity engaged in the design, development,
assembly, manufacture, marketing, or sale of a Competitive Product in any area
or territory in which the Company engaged in business during Schyma's employment
with the Company.

    c.  Agreement Not to Disclose Confidential Information.  (i) Schyma will
not, without the prior written consent of the Company, directly or indirectly
use or disclose Confidential Information for the benefit of anyone other than
the Company. Schyma will hold secret and confidential all Confidential
Information of the Company concerning which Schyma has acquired knowledge or
information during the time of his employment with the Company. Schyma will not
disregard his obligations of confidence by using any trade secret or other
confidential business and/or technical information of which he was informed
during his employment to guide him in a search of publications or other publicly
available information, selecting a series of items of knowledge from unconnected
sources, and fitting them together to claim that he did not violate any
agreements set forth in this Agreement.

    (ii) In addition to the foregoing, in no event shall Confidential
Information be used by Schyma or any of Schyma's affiliates (as defined in
Section 13) in connection with purchases or sales of, or trading in, any
securities of the Company, including but not limited to direct or indirect
purchases or sales, offers or agreements to purchase or sell, or rights or
options to purchase or sell any such securities. Schyma acknowledges that he is
aware of his responsibilities under United States federal and state securities
laws with respect to trading in securities while in possession of material
non-public information obtained from the issuer of such securities and with
respect to providing such information to other persons who purchase or sell
securities of such issuer.

    d.  Scope of Restrictions.  The parties intend that, if any court of
competent jurisdiction holds that any restriction in subparagraphs 7.a. through
7.c. above exceeds the limit of restrictions that are enforceable under
applicable law, then the restriction will nevertheless apply to the maximum
extent that is enforceable under applicable law.

    8.  Company Cooperation.  The Company will ensure that all proper steps are
followed to comply with Schyma's written instructions with respect to his stock
options, retirement benefits, and health and life insurance benefits, and will
provide him with information that he reasonably requires in accordance with the
applicable employee benefit plans sponsored by the Company in which he is a
participant.

    9.  Indemnification.  Notwithstanding Schyma's separation from the Company,
with respect to events that occurred during his tenure as an employee or officer
of the Company, Schyma will be entitled, as a former employee or officer of the
Company, to the same rights that are afforded to senior executive officers of
the Company, now or in the future, to indemnification and advancement of
expenses provided in the charter documents of the Company and under applicable
law or otherwise, and to coverage and a legal defense under any applicable
general liability and/or directors' and officers' liability insurance policies
maintained by the Company.

    10.  Schyma Representation.  Schyma represents that, during the entire
period that he was an employee or officer of the Company, he acted in good
faith, had no reasonable cause to believe that his conduct was unlawful, and
reasonably believed that his conduct was in the best interests of the Company.
The parties intend that the terms used in this paragraph will have the same
meaning as the same terms used in paragraph 302A.531 of the Minnesota Statutes.

    11.  Company Representation.  The Company represents that on the date of
this Agreement no transaction or other event has occurred that would constitute
a "Change in Control" as that term is

4

--------------------------------------------------------------------------------

defined in the Management Agreement dated September 1, 1996 between Schyma and
the Company. Schyma acknowledges that he will be relinquishing his rights under
the Management Agreement upon execution of this Agreement and the Schyma Release
of Claims.

    12.  Mutual Non-Disparagement.  Schyma will not disparage, defame, or
besmirch the reputation, character, image, products, or services of the Company,
or the reputation or character of its directors, officers, employees, or agents.
The Company will not disparage, defame, or besmirch the reputation, character,
talents, skills, business reputation, or image of Schyma.

    13.  Claims and Actions Involving the Company.  During the period commencing
on the Effective Date and ending three years from the Effective Date, Schyma
will not recommend or suggest to any potential claimants or plaintiffs or their
attorneys or agents that they initiate claims or lawsuits against the Company,
any of its affiliates or divisions, or any of its or their directors, officers,
employees, or agents, nor will Schyma voluntarily aid, assist, or cooperate with
any claimants or plaintiffs or their attorneys or agents in any claims or
lawsuits now pending or commenced in the future against the Company, any of its
affiliates or divisions, or any of its or their directors, officers, employees,
or agents; provided, however, that this paragraph will not be interpreted or
construed to prevent Schyma from giving testimony in response to questions asked
pursuant to a legally enforceable subpoena, deposition notice, or other legal
process, during any legal proceedings involving the Company, any of its
affiliates or divisions, or any of its or their directors, officers, employees,
or agents.

    14.  Company Property.  The Company hereby sells to Schyma for $1.00 (i) the
mobile telephone the Company has previously provided to him; and (ii) the
personal computer, lap top computer, and fax machine the Company has previously
provided to him, if any. Schyma shall return to the Company all other equipment,
records, correspondence, documents, financial data, plans, computer disks, and
other tangible property in his possession and all copies thereof, if any,
belonging to the Company, wheresoever located. Schyma acknowledges that all
files related to the Company's business that may have been downloaded onto his
personal computer during his employment with the Company and all copies thereof
constitute confidential information of the Company and is the property of the
Company for purposes of this paragraph 16 and shall be returned to the Company
and otherwise immediately deleted from all computer systems under Schyma's
control.

    15.  Time to Consider Agreement.  Because this Agreement includes a release
of any rights Schyma may have under the Age Discrimination in Employment Act,
under federal law the parties acknowledge that Schyma is entitled to a period of
at least 21 days from receipt of this Agreement to decide whether to sign this
Agreement and the Schyma Release, which 21 day period will commence on the date
on which Schyma receives copies of this Agreement and the Schyma Release for
review. Schyma represents that if he signs this Agreement and the Schyma Release
before the expiration of the 21 day period, it is because he has decided that he
does not need any additional time to decide whether to sign this Agreement and
the Schyma Release.

    16.  Right to Rescind or Revoke.  Schyma understands that he has the right
to rescind or revoke this Agreement and the Schyma Release for any reason within
15 calendar days after he signs them (which 15-day period expressly includes any
other shorter time periods provided by law). Schyma understands that this
Agreement and the Schyma Release will not become effective or enforceable unless
and until he has not rescinded this Agreement and the Schyma Release and any
applicable rescission period has expired. Schyma understands that if he wishes
to rescind, the rescission must be in writing and hand delivered or mailed to
the Company. If hand-delivered, the rescission must be (a) addressed to the CEO,
Minntech Corporation, 14605 28th Avenue North, Minneapolis, Minnesota 55447; and
(b) delivered to the CEO within the 15-day period. If mailed, the rescission
must be: (a) postmarked within the 15-day period; (b) addressed to CEO, Minntech
Corporation, 14605 28th Avenue North, Minneapolis, Minnesota 55447; and (c) sent
by certified mail, return receipt requested.

5

--------------------------------------------------------------------------------

    17.  Full Compensation.  Schyma understands that the payments made and other
consideration provided by the Company under this Agreement will fully compensate
Schyma for and extinguish any and all of the claims Schyma is releasing in the
Schyma Release, including, but not limited to, his claims for attorneys' fees
and costs and any and all claims for any type of legal or equitable relief.

    18.  No Admission of Wrongdoing.  Schyma understands that this Agreement
does not constitute an admission that the Company has violated any local
ordinance, state or federal statute, or principle of common law, or that the
Company has engaged in any improper or unlawful conduct or wrongdoing against
Schyma. Schyma will not characterize this Agreement or the payment of any money
or other consideration made in accordance with this Agreement as an admission
that the Company has engaged in any improper or unlawful conduct or wrongdoing
against him.

    19.  Authority.  Schyma represents and warrants that he has the authority to
enter into this Agreement and the Schyma Release, and that no causes of action,
claims, or demands released pursuant to this Agreement and the Schyma Release
have been assigned to any person or entity not a party to this Agreement and the
Schyma Release.

    20.  Representation.  Schyma acknowledges that he has had a full opportunity
to consider this Agreement and the Schyma Release, that he has had a full
opportunity to ask any questions that he may have concerning this Agreement, the
Schyma Release, or the settlement of his potential claims against the Company,
and that he has not relied upon any statements or representations made by the
Company or its attorneys, written or oral, other than the statements and
representations that are explicitly set forth in this Agreement, the Schyma
Release, the Minntech Release, the Stock Plans and Schyma's agreements relating
thereto, the Retirement Plans, and any other employee benefit plans sponsored by
the Company in which Schyma is a participant.

    21.  Successors and Assigns.  This Agreement will be binding upon and inure
to the benefit of the parties and their respective heirs, representatives,
successors, and assigns, including, but not limited to, a purchaser of
substantially all the business or assets of the Company, but will not be
assignable by either party without the prior written consent of the other party.

    22.  Invalidity.  In the event that any provision of this Agreement, the
Schyma Release, or the Minntech Release is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, such a
determination will not affect the validity, legality, or enforceability of the
remaining provisions of this Agreement, the Schyma Release, or the Minntech
Release, and the remaining provisions of this Agreement, the Schyma Release, and
the Minntech Release will continue to be valid and enforceable, and any court of
competent jurisdiction may modify the objectionable provision so as to make it
valid and enforceable.

    23.  Entire Agreement.  Before signing this Agreement, the Schyma Release,
and the Minntech Release, the parties and their representatives engaged in
discussions and negotiations and generated certain documents, in which the
parties and their representative considered the matters that are the subject of
this Agreement, the Schyma Release, and the Minntech Release. In such
discussions, negotiations, and documents, the parties and their representatives
may have expressed their opinions and beliefs concerning the intentions,
capabilities, and practices of the parties, and may have forecast future events.
The parties recognize, however, that all business transactions, including the
transactions upon which the parties' respective opinions, beliefs, and forecasts
are based, contain an element of risk, and that it is normal business practice
to limit the legal obligations of contracting parties only to those promises and
representations that are essential to the transaction so as to provide certainty
as to their respective future rights and remedies. Accordingly, this Agreement,
the Schyma Release, the Minntech Release, the Stock Plans and Schyma's
agreements relating thereto (as modified by this Agreement), the Retirement
Plans, and any other employee benefit plans sponsored by the Company in which
Schyma is a participant are intended to define the full extent of the legally
enforceable undertakings of the parties, and no promises or representations,
written or oral, that are not set forth explicitly in this

6

--------------------------------------------------------------------------------

Agreement, the Schyma Release, the Minntech Release, the Stock Plans and
Schyma's agreements relating thereto (as modified by this Agreement), the
Retirement Plans, or any other employee benefit plans sponsored by the Company
in which Schyma is a participant are intended by either party to be legally
binding, and all other agreements and understandings between the parties are
hereby superseded.

    24.  Headings.  The descriptive headings of the paragraphs and subparagraphs
of this Agreement are inserted for convenience only, and do not constitute a
part of this Agreement.

    25.  Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

    26.  Governing Law.  This Agreement, the Schyma Release, and the Minntech
Release will be interpreted and construed in accordance with, and any dispute or
controversy arising from any breach or asserted breach of this Agreement, the
Schyma Release, or the Minntech Release will be governed by, the laws of
Minnesota.

    27.  Outplacement Services.  At Schyma's request, the Company shall provide
outplacement services to Schyma. If Schyma does not elect this option within
three (3) months of the Effective Date then such option shall expire. The
Company shall pay the fee for such outplacement services directly to the
outplacement service.

    IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

    MINNTECH CORPORATION  
   
   


--------------------------------------------------------------------------------

Barbara A. Wrigley
Executive Vice President  
   
   
SCHYMA  
   
   


--------------------------------------------------------------------------------

Daniel H. Schyma

7

--------------------------------------------------------------------------------



QUICKLINKS

SEPARATION AND CONSULTING AGREEMENT
